 628DECISIONSOF NATIONALAuto Warehousers,Inc.andJames R. SkainsTeamsters,Local No.47 and James R. Skains. Cases16-CA-6384 and 16-CB-1073December29, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNING AND PENELLOOn July 27, 1976, Administrative Law JudgeBenjaminB. Lipton issued the attached Decision inthis proceeding. Thereafter, Respondents filed excep-tions andsupporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational LaborRelationsBoard has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dents, Auto Warehousers, Inc., Arlington, Texas, itsofficers, agents, successors, and assigns, and Team-sters, Local No. 47, its officers, agents, and represen-tatives, shall take the action set forth in the saidrecommended Order, as so modified:1.In paragraphs A, l(c) and B, 1(c), substitute thewords "In any other manner, for the words "In anylike or related manner."2.Substitute the attached notices for those of theAdministrative Law Judge.MEMBER FANNING, dissenting:For reasons set forth in my dissent inDairyleaCooperative, Inc.,219 NLRB 656 (1975), I would findlawful the maintenance and implementation of thesuperseniority clause of Respondents' collective-bar-gaining agreement.iIn pars.A, 1(c) and B,l (c) of his recommended Order, the Administra-tive Law Judge uses the narrow cease-and-desist language, "in any like orrelatedmanner," ratherthan the broad injunctive language, "in any othermanner," which the Board traditionally provides in cases involving serious8(aX3) discrimination conduct.SeeN.LR B v Entwistle Mfg Co,120 F 2d532, 536 (C.A. 4, 1941),Electrical Fittings Corporation,a subsidiaryof I-T-EImperial Corporation,216 NLRB 1076(1975) Accordingly,we shall modifythe recommended Order to require Respondents to cease and desist from inany other manner infringing upon employee rights.This change is also madein the revised notices.LABOR RELATIONS BOARDAPPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT maintain and enforce any agree-ment with Teamsters, Local No. 47, at ourArlington, Texas, terminal, giving union stewardstop seniority no matter what their length ofemployment, with respect to their selection for,and the assignment to them of, contract benefitsor other terms and conditions of employmentexcept for layoff and recall.WE WILL NOT discriminate against James R.Skains, Roy L. Patridge, B. G. Isabell, and GeorgeGaddy, or any other employee at the Arlington,Texas, terminal, in the assignment of overtime,and/or in our job bidding procedures, or anyother term and condition of employment otherthan layoff and recall, by according top seniorityto a union steward in the assignment of such termsand conditions of employment when such stewarddoes not in fact have top seniority in terms oflength of employment.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their rights protected by Section 7 of the Act.WE WILL jointly and severally with the Unionpay James R. Skains, Roy L. Patridge, B. G.Isabell,andGeorgeGaddy for any loss ofearnings they may have suffered as a result of thediscrimination against them.WE WILL repost the assignments and allowrenewed bidding on all jobs among the yardemployees at our Arlington, Texas, terminal,without applying superseniority for the steward.AUTO WAREHOUSERS,INC.APPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT maintain and enforce with AutoWarehousers, Inc., at its Arlington, Texas, termi-nal, any agreement giving our union stewards topseniority no matter what their length of employ-ment, with respect to their selection for, and theassignment to them of, contract benefits or otherterms or conditions of employment except layoffand recall.227 NLRB No. 100 AUTOWAREHOUSERS,INC.629WE WILL NOT cause or seek to cause AutoWarehousers, Inc., at the Arlington, Texas, termi-nal, to discriminate against James R. Skains, RoyL. Patridge, B. G. Isabell, and George Gaddy, orany other employee, with respect to the assign-ment of overtime, the job bidding procedures, orany other term or condition of employment otherthan layoff and recall, by according top seniorityto a union steward in the assignment of such termsand conditions of employment when such stewarddoes not in fact have top seniority in terms oflength of employment.WE WILL NOT in any other manner restrain orcoerce employees in the exercise of their rightsprotected by Section 7 of the Act.WE WILL jointly and severally with AutoWarehousers, Inc., pay James R. Skains, Roy L.Patridge, B. G. Isabell, and George Gaddy for anyloss of earnings they may have suffered as a resultof the discrimination against them.WE WILL notify Auto Warehousers, Inc., inwriting, that we have no objection to reposting jobassignments among the yard employees at theArlington,Texas, terminal, and allow renewedbidding thereon, without applying superseniorityfor the steward.TEAMSTERS,LOCAL No.47DECISIONSTATEMENT OF THE CASEBENJAMINB.LIPTON, Administrative Law Judge: OnApril 19 and 20, 1976, in Fort Worth, Texas, a hearing washeld before me upon a consolidated complaint 1allegingviolationsby Respondent Union of Section 8(b)(1)(A) and(2) and by Respondent Company ofSection 8(a)(1) and (3)of tI e Act. Posthearing briefs filed by General Counsel andboth Respondents have been duly considered.Upon the entire record in this proceeding and from myobservation of the demeanor of the witnesses, I make thefollowing:FINDINGS OF FACT1.JURISDICTIONAuto Warehousers, Inc., herein called Respondent Com-pany or the Company, is engaged in the servicing of motorvehicles at various facilities in several States, including aterminal atArlington, Texas, which is particularly involvedin this proceeding. United Transports, Inc., maintains afacility in Arlington, Texas, where it is engaged in thetransportation of new motor vehicles. During the yearpreceding issuance of the consolidated complaint, Respon-dent Company supplied services valued in excess of $50,000to United Transports, Inc., which in turn providedservicesvalued in excess of $50,000 from its Arlington facility tocustomers in States outside the State of Texas. It isadmitted, and I find, that Respondent Company is engagedin commerce within the meaning of the Act.II.THELABOR ORGANIZATION INVOLVEDTeamsters,LocalNo. 47, hereincalledRespondentUnion or Union,is a labor organizationwithin themeaningof the Act.III.THE UNFAIR LABOR PRACTICESA.Essential Issues1.Whether Respondents have unlawfully maintainedand enforced a contract clause granting union job stewardssuperseniority for all purposes.2.Whether in specificinstancesof implementing thesuperseniority clause, Respondents unlawfully engaged indiscrimination against employees requiring the issuance ofa make-whole remedial order.3.Whether the limitation provision in Section 10(b) oftheAct bars consideration of the alleged unfair laborpractices.B.The Dairylea CaseThe controlling law is set forth inDairylea Cooperative,Inc.,219 NLRB 656 (1975),enfd.sub nom.Milk Drivers &Dairy Employees,Local 338, IBT,531 F.2d 1162(C.A. 2,1976).2Contract supersemority for a union steward which islimited to layoff and recall is lawful.Recognition of such arestricted grant serves a legitimate statutory purpose infurthering the effective administration of bargaining agree-ments by encouraging the continued presence of a stewardon the job,and thereby also benefits all unit employees.However,"in this case or elsewhere,"it has not been shownto the Board that superseniority going beyond layoff andrecall serves any purpose other than the impermissible oneof giving stewards special economic or other on-the-jobbenefits solely because of their position in the union. Suchextended superseniority is notper seunlawful.In view ofthe tendency of superseniority clauses to restrain,coerce,and discriminate against employees for union-relatedreasons,such clauses, which are not on their face limited tolayoff and recall,are presumptively unlawful.The burdenof rebutting that presumption,by showing legitimate andsubstantial business justification for such clauses,rests withthe party asserting their legality.There is no necessity or justification for subsidizingstewards at the expense of other unit employees byrequiring that the latter surrender certain job benefits orprivileges in return for the stewards'union activity.It is theunion's task to build and maintain its own organization.Where the union's immediate problem is that of encourag-ing employees to serve as stewards, the union alone canhandle the situation simply by paying stewards a salary, or1In both cases, the original charges were filedon January2 and served onJanuary 6, 1976. The consolidatedcomplaint issued onFebruary 13, 19762 Involving,inter also, TeamstersMilk Drivers Local 338 630DECISIONSOF NATIONALLABOR RELATIONS BOARDgiving them other nonjob benefits for work in such acapacity. For the union to employ job-related benefits tomaintainits own organization would "fly in the face of thestatutory purpose ofinsulatingemployees' fobs from theirorganizational rights 3C.The ContractsRespondents Company and Union have been parties tosuccessivecollective-bargainingagreements of 3-yearterms.The agreement applicable herein extends fromSeptember I, 1973, through May 31, 1976. Article 36provides:Section 1. There may be a steward at each terminal. Onesteward under each separate contract (i.e., Truckaway,Dnveaway, Local and Garage), shall be granted superseniority for all purposes, including layoffs, rehire,biddings, and job preferences, as requested by the LocalUnion in wnting.4Section 2. Stewards shall be permitted reasonable timeto present and process grievances on the Companypremises.No more than one Steward under eachcontract shall be paid for time spent adjusting grievanc-es on the basis of a maximum of five (5) hours per weekand a maximum of twenty (20) hours per month. Timeformeetings in processing grievances shall be estab-lished by mutual agreement by the Company and LocalUnion.5Article 7, section 3,setsforth the grievance procedures, inpart, as follows:Disputes and grievances, shall first be taken up by theemployee involved, and if nosettlementis reached, thentaken up between the Stewardor BusinessAgent of theLocal Union involved and the Employer representative.Disputes and grievances shall be put in writing andpresented to the Company within one (1) week, whenev-er possible, after the grievances apses, but in no caselater than thirty (30) days after the grievance arises,except as may be otherwise provided in a supplemental3Fairly construed,the holdings of the Board and the court plainly rejectany attempted justification of thebroadsupersemonty clauses predicatedupona purportedneed to compensate stewards for unpaid time devoted totheir steward duties4 It was represented and testified that substantially the same supersenion-ty clause has been in effect historically in all contracts throughout theindustry,at least since 1955 All parties have proceeded on the basis that theclause is currently in effectSAs clearlyreflected in this record,at the Company's facilities thesteward was not paidfor anytime outside his duty hours.It is apparent thatart 36,sec 2, limits the amounts of paid working time a steward may devoteto adjusting grievances6This was 6 months preceding the filing of the charges7Respondent Company is covered under the "Garage"operations.9Harold H Heitmann,vice president of labor relations,estimated thatabout 60 employers and 35-40 locals are parties to the national agreement,and about 15 employers and 18 locals are parties to the supplementalagreements9Defining the parties to the contract,art I, secs.Iand 2 state as followsThe Employerconsists of the National AutomobileTransporters LaborDivision and three of its divisions, consisting ofAutomobile Transport-ersCentral-Southern Conference,Eastern Conference and Westernagreement. The Company must reply to the wnttengrievancein writingto the Local Union within fourteen(14) days ....It is alleged and admitted in the pleadings that, continu-ing sinceJuly 2, 1975,6 Respondents have maintained ineffect and enforced the superseniorityclause setforth inarticle 36,section1,above, "relating to the hire, tenure,terms and conditions of employment of employees ofRespondent Auto at its Arlington, Texas, facility."The contracts introduced in evidence by the Union areunsigned documents, in booklet form, which do not identifythe namesof the covered employers and local unions, andwhich indicate spaces for signatures by a particularcompany and Teamsters local union. The contract bookletiscaptioned and contains the separate provisions for the"NationalMaster Automobile Transporters Agreementand the Central and Southern Areas Supplemental Agree-ments covering Truckaway, Driveaway and Garage Opera-tions." 7 Counsel for the Company represented that about60 employers with locations at 200 facilities are covered bythe supplementalagreements, and that many other employ-ersare signatory to the national contract and othersupplements.8 It has not been shown which employers andlocalunions are signatories to an individual contractadopting the terms of the national and supplementalagreements,and which are bound with multiple employersby virtue of membership in and powers of attorney given tocertain employerassociations.9D.The Company's Arlington Facility and StewardHistoryThe Companymaintainsoperations at seven terminals,including Arlington, Texas.1° At eachterminal,a differentTeamsters local is involved. At each terminal, the Companysupplies supportservices,e.g.,vehiclemaintenance andrepair, for United Transports, which transports new vehi-cles from theterminal totheirdestination.Among othermanagement personnel,the terminal manager atArlington,Edward Chennault, divides histime in theemployment ofboth companies." At Arlington, the Company performsthe general functions of moving new cars from an adjacentConference,and members of the above who have giventheir authonza-tion to the Association to executethisAgreement and SupplementalAgreements, members ofAssociations who have not given such Powersof Attorney,and individualwho become signatory to thisAgreementand Supplemental Agreements as hereinafter set forth.The signatoryAssociation enters into this Agreement and SupplementalAgreementson behalf ofitsmembers andunder and as limited bytheir authonza-tionsThe Umon consists of any Local Union which may become a party tothisAgreementand anySupplemental as hereinafterset forth SuchLocal Unionsare hereinafter designatedas "Local Unions " In additionto such Local Unions, the Teamsters National Automobile TransportersIndustry Negotiating Committeeof the IBT,hereinafter referred to asthe "NationalUnion Committee," is also aparty to thisAgreement andthe agreementssupplemental hereto10AlsoKansasCity,Missouri; Tulsa, Oklahoma; New Orleans, Louisi-ana; Amarillo, El Paso,and Houston,Texas At Irving, Texas, the Companyoperatesa shopand a plant which manufactures trailers and certainequipmenti iThe Company and United Transportshavecommon officers, and bothhave their headquartersin OklahomaCity, Oklahoma Employees of UnitedTransports are also represented by the Union at Arlington AUTOWAREHOUSERS, INC.General Motors plant, storing the cars, and loading the carsfor transportation by trailer or railroad. The Company'sdrivers have separate contract coverage and a separateseniority list and steward. More immediately in question,the "yard" employees, covered under the "Garage" opera-tions of the contract, have their own seniority list (of about53 employees), a steward, and an alternate steward. Thelatter employees hold jobs at two distinct locations in theterminal area;i.e.,the shop and the GM plant, aboutseven-tenths of a mile apart. At the plant, about 29 of theseemployees perform functions such as new car receiver andrailcar loader. At the shop (where the terminal manager,other higher officials, and company offices are located),12about 22 jobs consist mainly of service station attendant.Essentially three shifts are presently in force: A morningshift from 5 a.m. to 1:30 p.m. (2 station attendants); from 6a.m. to 2:40 (I1 employees mainly car receivers andloaders); and from 7 a.m. to 3:30 p.m. (about 18 employeesin the shop and plant). An evening shift from 3:30 p.m. tomidnight (about 18 employees in the shop). A night shiftending at 7 a.m. (about 4 shop employees).13Respondents emphasize the steward's function in han-dling employee complaints before a formal grievance islodged. The current steward, Jerry M. Hudson, testifiedthat, as an example, an employee would come to him with aminor chargeable accident or letter of warning. If his adviceto the employee did not resolve the matter, they would talkto the shop superintendent, Hubert Rolland. At the nextstep, the terminal manager, Chennault, would be consulted.After a further discussion with Chennault, if agreement wasnot reached, a grievance would be filed.14 At Arlington, themeetingswith management take place in the shop area. Thesteward issometimespresent when the grievance is formal-ly processed at locations away from the Arlington termi-nal.15And he participates in the negotiations of a contractrider affecting his local bargaining unit. The Union'sbusiness manager,R. D. Holland, and two business agentstravel extensively within a wide geographical area adminis-tering 20-22 contracts covering about 1,300 members.Holland testified that,in most cases,he is calledin to meetwith higher management during the informal considerationof a complaint, after the steward and the employee involvedhave unsuccessfully discussed the matter with the immedi-ate supervisor. All pending grievances from one unit at aterminal areconsidered at monthlymeetingsattended byVicePresidentHeitmann,the terminalmanager, thebusinessmanager,and the steward. The Union's businessmanager or agent isdirectly involved in the formal stages ofa grievance.12These management personnel have business hours from 8 a.m to 5pm13The night shift was added after the annual bidding in August 197514The grievance procedure provides the following step considerations(a) local hearing at the terminal location, (b) Southern Conference Automo-bile Transporters Joint Committee,meeting bimonthly in Biloxi, Mississippi;(c) Central-Southern Automobile Transporters Joint Arbitration Committee,meeting at various locations, (d) National Automobile Transporters JointArbitration Committee, meeting quarterly at various locations13The current steward,Hudson, has thus far not attended such sessions1sOn May 5, 1975, thesame foursenior employeesand anadditionalemployee filed a formal grievance protesting the Company's acknowledge-ment of supersenionty for Hudson on the grounds that it violated specificterms of the contract and that it was contrary to past practice andinterpretation of the contract Although asserted in the Company's brief that631Hudson was elected as steward for the yard employees inMarch 1975. In April, he requested and was grantedsuperseniority, and he was thereby placed in the firstpositionon the seniority roster ahead of four otheremployees senior to him in service. In April, he utilized histop seniority to obtain a newly createdjob as service stationattendant on the 5 a.m.-to- 1:30 p.m. shift, Monday throughFnday.16 In August, during the annual posting of all jobs,Hudson bid and obtained the same job and shift."Supersenionty had not been accorded to any of thestewards who preceded Hudson.18 James R. Skains, whilehe was the yard steward in 1961, had requested of Holland,then business agent of the Union, that he be givensuperseniority and was denied. The stewards previous toHudson held a variety of different jobs in the plant andshop on the morning and evening shifts.19 Usually thealternate steward worked at locations away from theregular steward and handled problems in that area.20One week after Hudson became steward, the Companyabolished his job as station attendant, Monday throughFriday, from 7 a.m. to 3:30 p.m. He was told that he wouldhave to work Tuesday through Saturday on a similar jobwith the same hours if he wanted to remain on the day shift.He bid and received the proffered job based on his #5seniority standing.21 Three weeks later he made the requestof Business Manager Holland to be granted supersemonty.After a second letter dated April 29 from Holland, theCompany acceded to the Union's specific request forsuperseniority on behalf of Hudson. Shortly thereafter,Shop Superintendent Rolland informed Hudson, as stew-ard, that he was going to put one man on a midnight shift togrease trucks,Monday through Friday. Rolland acceptedHudson'ssuggestionthat, instead, a job be created forstation attendant starting 5 a.m. from Monday throughFriday, so that a Teamsters service employee would beavailable to work with a mechanic from 5 to 7 a.m. Rollandindicated such a man would have to work on the fuelpumps if needed; otherwise he would abolish this job andestablish thejob for the midnight shift. Hudson bid on the 5a.m. job himself,usinghis superseniority, because (a) itinvolved the same work he had been doing before in thegrease pit, (b) it entailed the same working days he hadbefore his prior job was abolished - Monday throughFriday, and (c) upon consideration of his family andhimself, he felt he could better serve as job steward bygetting off at 1:30 p.m. At the annual job bidding inAugust, the 5 a.m.-to- 1:30 p.m. station attendant job was#2 on the posting. With or without his supersemority, hehad numerous choices of jobs in the shop and plant on theSkains andothershad bid for thisjob inApril, such evidenceis not clearlyshown.ITThe Company'sposting of the final results noted as to Hudson the"super seniority rights account of steward status " Hudson's superseniontydeprived thefoursenior employees of effectiveopportunity to bid on thisjob, postedas #2 on the list18 It was generally testified by Vice President Heitmann that stewardswere granted supersenionty at other terminalsof the Company19RoyL Patndge was stewardfor 12 to 15 years on different jobs andshits.In Skam's observations, Patndge's ability tocarryout his union dutieswere not different from thatof theaverage steward20The present alternate steward works in the shop as does Hudson21Other options were open to him, includinga car-receiver jobstarting 6a m, Monday through Friday,and acarloaderjobstarting7 a in, TuesdaythroughSaturday 632DECISIONSOF NATIONALLABOR RELATIONS BOARDshift from 7 a.m. to 3:30 p.m.It isclear thatmaximumaccess tothe employees and supervisors for steward'sdiscussion of greivances occurs during the 7 a.m. to 3:30p.m. shift. On his present job, when he gets in at 5 a.m.,there are only four other employees in the shop. Hudsontestified that he usually performs some of his steward dutiesat the shop and plant after 1:30 p.m., for about 2 hours, andthat he devotes an average of 8 to 10 hours per week "year-in and year-out" performing union functions outside of hisworking hours.In view of his supersenionty, Hudson also has firstpreference as to various types of overtime,22 e.g., whenthere is additional regular work after the shift; road callsfrom which the employee may return after the shift; workon Saturday and Sunday.23Hudson has used his superse-nionty to obtain overtime on road calls and weekends.Hudson testified his primary reason for taking weekendwork is for income to support his family.Vice PresidentHeitmanntestified that, when the businessagent changes a steward, he advises the Company asrequired by the contract. There is no set term for service asa steward. Some last several years and others are replacedin 6 months. One of the bases for change involves theholding ofan electionin which the employees in that unitvote to select a new steward. The election is brought aboutwhen the employees become dissatisfied with the steward,or the business agent feels the steward is not getting the jobdone and he talks to the employees about it. Heitmann alsounderstands that thebusinessagent has the right to take outa stewardifhe is not performing his duty.BusinessManagerHolland testified that, "in most cases," a group ofemployeessendhim a letter with signatures asking for asteward election.He tries to "figure about half' of theemployees in that shop in order to conduct an election.Then he will take a box and place it in the terminal for 4 or5 days. An employee, voting individually, places his ballotin the box. The man with the "most ballots" (e.g., aplurality) is elected. The alternate steward helps him countthe ballots. His only authority in running an election orchanging a steward is "just being business manager of thelocal." He testified there is nothing regarding the election orselectionof stewards in the bylaws, in a membershipresolution, or in writing - that he "specifically recalls."There has never been a situation at the Arlington terminalin which he decided to replace the steward because he wasnot doing a goodjob.2422Employees are approached in theorder of their semonty23Usuallyeach week in the shoparea twoemployees are called in forovertime on Saturday in addition to the regular crew,and four or fiveemployees are given overtime work on Sunday with no regular crew24 In theDairyleacase,the court noted that the Board's finding ofencouragementof unionmembership resulting from the superseniontyclause"was well within the parameters of reasonableness and fairness " Thesteward there"is the union's representative in the plant selectedsolely byand within the unlimited discretion of the union" In thepresent case, underthe authorityand controlof theUnion's business manager, employees arepermitted to petition the business manager for the electionof a steward, asdescribedabove Thereis nothing to preventthe Union at anytime fromdiscontinuing this practice The power to remove the steward resides in theUnion It is incumbent on the steward to request superseniontyof the Union,which has been and may be denied, and within its discretion, the Unionmakes a request in writing tothe CompanyIn these circumstances, theE.Conclusions on the MentsUnder the principles of theDairyleacase,supra,Respon-dents have the burden of establishing legitimate andsubstantial business justification for maintaining and en-forcing the contract provision granting supersemonty tounion stewards extending to on-the-job benefits other thanlayoff and recall.The consolidated complaint hereinembraces only the Company and the Union. The numerousother employers and local unions signatory to the nationaland supplementalagreementsare not properly subject tothis proceeding or directly affected thereby. The supersen-iority clause in their contracts are notper seunlawful, andcontinueundisturbed.As the Board noted inDairylea,proper justification may be forthcoming in future cases (ifindeed they arise) involving particular circumstances call-ing for such broad supersenionty for stewards.25 It isdeemed that supersenionty for purposes of layoff and recallis justified because itencouragesthe continued presence ofthe steward on the job and thereby furthers effectiveadministrationof bargainingagreements"on the plantlevel." 26Itismy view that within a multiemployerbargainingarrangement,the particular circumstances injustification of broad superseniority for stewards may varyfrom employer to employer.By rulings at the hearing, Respondents' justificationevidence was limited to the particular operations of thisCompany and to the actual bargaining negotiationsrelatingto the superseniontyclause.No evidence was adducedconcerningthe original negotiation of this clause. VicePresidentHeitmanntestified as to the negotiations for thecurrent contract. The employers proposed that the super-seniority clause be deleted. The Unions argued that theemployee "might possibly lose considerable money bybeing a steward [and] it would be much harder to obtain areasonably good man." The employers finally agreed toallow the clauseto remain.A. J. Lowe, a labor consultantretained by three employers, testified for the Company. Heparticipated on behalf of two other employers in thenegotiations for the supplementalagreementsin 1958.27The employers initially opposed the broad superseniorityclause,but ultimatelywerepersuaded to accept its continu-ation in the contract. The reasoning of the Unions was that,generally, the steward's responsibility in representing theemployees required him to have certain added job benefits,e.g., protectionagainst layoff and recall, and also permittedthe stewardto exercisehis best judgment in selecting hisemployment to fulfill his union duties during hours thatsubstance of the court's observation applies here, in my opinion, thatit is notunreasonable"to infer, absent evidenceto the contrary, that the Union will,for so sensitive a post, take care not to select someone who has notdemonstratedloyalty to theUnion" (531 F.2d 1166.) Additionally, however,theBoardrelied for a findingof union encouragement(prerequisite toviolations of Secs 8(a)(3) and 8(b)(2)) on the reasoning that anemployee canbe denied a job benefit, to which he is otherwisefully entitled, solely on theground that he is not the union steward,while another employee receives thatbenefit he would otherwise not obtainsolely becausehe is the union stewardThus,acting as steward is a necessary precondition to obtainingthe benefitpreference,and results in linking job benefits to union activities-at oddswith the policy of the Act. (219 NLRB at 659 )25 219 NLRB at 65926Ibid27There was no national contract at that time AUTOWAREHOUSERS, INC.management was normally present. The same discussionand results occurred in every subsequent negotiation.28Lowe 29 also referred to a subsequent contract coveringover-the-road drivers where the contract specifically pro-videdmonetary compensation to the steward for timedevoted to union duties during his shift, because all hisregular work was "on the clock."The foregoing testimony pertaining to the contractnegotiations fails to show proper justification for thesuperseniority clause in question. As already noted, theDairyleacase rejected the argument for compensating thesteward with on-the job economic benefits in order toattractqualified candidates for the stewardship. Thisholding similarly applies to the proffered justification inthis record based on the theory of remunerating the stewardforunpaid tune in performing his union duties. Assuggested by the Board and the court, the union could paythe steward a salary or award him other nonjob benefits,rather than utilize the extended supersenionty route at theexpense of other unit employees.There remains only the evidence by Respondents pre-sentedon the justification theory that the extended super-seniority clause is necessary to afford the steward with anoption to choose a job and a shift which would allow him tocarry out his informal and formal grievance handlingfunctions with maximum effectiveness as to benefit all theemployees, the Company, and the Union, by providing amethod for prompt resolution of disputes. (a) The stewardis,of course, entirely an agent of the Union and, in therespects of grievance representation and negotiations, actsin an adversary relationship to the Company. Indeed, thecontract reserves certain rights to the Company to limit theconditions of his stewardship and provides for a maximumof 5 hours per week and 20 hours per month during whichthe steward will be paid while performing union duties onworking time.30 Thus, the parties, while arguing thedesirability of providing optimum latitude for the stewardto function, have themselves contractually restricted suchopportunity. (b) The steward is assisted by an alternatesteward, who is not elected. Such an alternate has beenavailable at times and locations conveniently to comple-ment the functions of the regular steward. Additionalalternate stewards could be provided. If needed more fullyto represent employees and service grievances, a greateravailability of business agents could be accomplished.31 (c)Potentially at least, a steward can exercise his option toselect a job and shift for personal reasons to secure thefinancial and other advantages of supersemority status. (d)The current steward, Hudson, did not in fact select the job28 Thus, as evident, the employers needed to be convinced as to thedesirability of the clause in each contract negotiation.29 The testimony of this witness was highly generalized30 Such duties include other than grievance matters, such as collection ofdues and enforcement of union rulesiiThe Union's assertion here that it cannot afford to hire more businessagents is not an acceptable factor in justification of the supersenionty forstewards32 1n a multiemployer bargaining agreement,as here involved, it is basicthat theemployees of each covered employer constitute an inherentlyappropriate unitMultiemployer bargaining is dependent on the voluntarymutual consentof the various employersand unionsinvolved Thus, forexample,at an appropriate time before negotiations commence,an employeror union may withdraw its consent to be contractually bound by any633and shift withaccess tothe greatest number of employeesand supervisors. (e) The testimony of Hudson that hisreason in choosing this job and shift "to better serve thepeople at the Arlington facility" can be regarded only as apost factoopinion and not as an objective fact. (f) If theydeem it so essential, the partiesthemselvescould provide byagreementfor the shift and job location of the steward,without the provision for supersemority. (g) Over manyyears, previous stewards have had diverse jobs and shiftsand were not hampered in effectively performing theirunionduties. (h) In granting superseniority to Hudson forthe purported purpose of affording him a job option, theparties have acted disparately as to his predecessors. (i) Inanycase, the consideration of leaving the option to thesteward to select the most suitable job and shift would not,inmy opinion, justify the inherent discriminationagainstmore senioremployees by depriving them of job benefits towhich they would otherwise be entitled but for thesupersenionty.Thus, in the instant circumstances, thebroad supersemontyclause cannottrulybe said, onbalance, to redound to the benefit of all employees.F.Procedural IssuesThe Union contends that the complaint is defective inthat other parties to the contract have not been served andmade parties in this case. It asserts that "the agreement herechallenged is a national agreement to which scores ofemployers and local unions are signatory." As alreadyshown, the national and supplemental agreements, andcontracting parties other than the Company and the Union,are not under attack or placed in jeopardy by virtue of thisproceeding.32 In the nature of the violations alleged, theGeneral Counsel could properly decide, without fault orprejudice, to confine the complaint to the Company and theUnion immediately involved. Contrary to the Union'sargument, such numerous other employers and unions arenot entitled to notice and hearing or to be joined, asnecessary parties-respondent or as parties in interest, sincetheir contracts are not challenged by the complaint, allegedon their face to be unlawful, or sought to be set aside.33Respondents contend that all elements of the allegedviolations are barred by the 6-month limitation proviso toSection 10(b). The consolidated complaint herein does notattack the execution of the instant contract in 1973, or thepredecessor contracts,which contains the broad superse-niority clause in issue. Only Respondents' maintenance andenforcement of this clause within the 10(b) period are raisedin question.34 Each act or incident of such enforcementmultiemployer agreement and choose to maintain its individual unit statusRetail Associates, Inc,120 NLRB 388, 393, 395 (1958) And see, eg.,Moveable Partitions,Inc.,175 NLRB 915 (1969);SantaBarbara DistributingCo, 172 NLRB 1665 (1968)33CfConsolidatedEdisonCompany of New York v. N LR B,305 U S197, 232(1938), where the Court held,with respect to an 8(2) violation, thatthe affected unions had valuable beneficial interests in the labor contractsand were entitled to notice and hearing before such contracts could be setasideAnd see,N L R B v Indiana & Michigan Electric Co,124 F 2d 50, 55(C A 6, 1941),HiltonHotels Corporation d/b/a Stotler Hilton Hotel,191NLRB 283,285-286(1971).34 Similar circumstances were present in theDairyleacase,supra,in whichthe execution and existence of the broad supersenionty provision predated(Continued) 634DECISIONSOF NATIONALLABOR RELATIONS BOARDconstitutesa reaffirmance or renewed "entering into" of thesupersemorityclause 35 It is immaterialwhether the stew-ard acquires the supersemority automatically from thecontract clause or, as here, following a specific request fromthe Union and grant by the Company, as provided in thecontract. The operative facts to support the violations stemfrom the particular instances within the 10(b) period thatthe superseniontywas implementedindiscriminationagainst other unit employees.36 In the instant case, thecrucial conduct consisted of the invocation of his supersen-ionty by the steward, Hudson,in securinga preferred joband shift during the annual bidding procedures in August1975,37 and in regularly obtaining overtime work. Theseevents withinthe 10(b) period reflect the substance of thealleged discriminatory acts and Respondents'maintenanceand enforcement of the superseniority provisionin ques-tion.Accordingly, the procedural contentions of Respondentsare found without merit.G.Final ConclusionsRespondent Union has violated Section 8(b)(1)(A) and(2) and Respondent Company has violated Section8(a)(1)and (3), by maintaining and enforcing at the Arlingtonterminal the broad superseniority clause for the steward,Hudson, and specifically by discriminatingagainst JamesR. Skains,Roy L. Patridge, B. G. Isabell, and GeorgeGaddy in denying them the job preferences and overtime inaccordance with their seniority standing superior to that ofHudson.dents cease and desist from maintaining and enforcing suchsupersemority clause at the Arlington terminal with respectto terms and conditions of employment other than layoffand recall. It has also been found that, by application of thebroad supersemority clause, Respondents discriminatedagainst James R. Skams, Roy L. Patridge, B. G. Isabell, andGeorge Gaddy with respect to the assignment of overtimeand the job bidding procedures conducted in August 1975.It shall therefore be recommended that Respondent Com-pany repost the jobassignmentsand allow renewed biddingthereon, in accordance with usual procedures, but withoutapplication of supersemority for the steward. RespondentUnion shall notify Respondent Company in writing that ithas no objection to such reporting of the job assignments. Itshall also be recommended that Respondents, jointly andseverally,make whole the above-named employees for anyloss of earnings they may have suffered as a result of thediscrimination against them. Respondents' backpay obliga-tion shall run from July 6, 1975, the date pursuant toSection 10(b) which precedes by 6 months the filing andserviceof the charges herein. Backpay shall be computed inthemanner established inF W. Woolworth Company,90NLRB 289 (1950), with interest as provided inIsisPlumbing & Heating Co.,138 NLRB 716 (1962). It will befurther recommended that Respondent Company preserveand make available to the Board, upon request, all payrollrecords, timecards, and all other records necessary anduseful to determine the amounts of backpay due under theterms of these recommendations.Upon the foregoing findings of fact, and upon the entirerecord in the cases, I make the following:IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondents set forth in section III,above, occurring in connection with Respondent Compa-ny's operations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondents have engaged in certainunfair labor practices, I shall recommend that they ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Ithas been found that Respondents committed certainviolations of the Act, as alleged, by maintaining andenforcing at the Arlington terminal a contract clauseproviding broad supersemonty for stewards and by failingto establish legitimate and substantial business justificationtherefor. It shall therefore be recommended that Respon-the 6-month statutory limitation,and the violations were found by the Boardand Court,predicated on the maintenance and enforcement of the contractwithin the 10(b) period.35E.g.,Newspaper & Periodical Drivers' & Helpers Union Local 921,Teamsters (San Francisco Newspaper Printing Co,Inc), 204 NLRB 440, fn 2(1973),BuildingMaterial & Construction Teamsters Union Local 216 (BiggeDrayage Company),198 NLRB 1046, 1053, fn 2 (1972),Brotherhood ofPainters,Decorators and Paperhangers of America (Westgate Painting andDecorating Corp),186 NLRB 964, 965 (1970),SheetMetal Workers Union,CONCLUSIONS OF LAW1.Respondent Company is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Respondent Union is a labor organization within themeaning of Section 2(5) of the Act.3.By maintaining and enforcing at the Arlington,Texas, facility, a superseniority clause in their collective-bargaining agreement which accords union stewards super-seniority affecting terms and conditions of employment notlimited to layoff and recall, Respondent Company andRespondent Union have engaged in, and are engaging in,unfair labor practices within the meaning of Section 8(a)(1)and (3) and Section 8(b)(1)(A) and (2) of the Act,respectively; and by discriminatingagainst certainemploy-ees in according superseniority to Union Steward Jerry M.Hudson with respect to assignments of overtime and jobbidding procedures, Respondents have engaged in furtherviolations of the aforestated sections of the Act.4.The foregoing unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.Local 216, etc, (Associated Pipe Fitting Manufacturers, et al),172 NLRB 35,fn 3 (1968)36CfLocal Lodge No 1424, International Association of Machinists,AFL-CIO [Bryan ManufacturingCo I vN L R. B,362 U.S. 411(1960), wherealloperative facts to make out a violation occurred outside the10(b) period37Hudson's selection of thejob in Aprildoes not, in my judgment,operate to time bar his later utilizationof supersemority to obtainthe samejob inAugust,which was a distinct and separable act, with the sanction ofthe Respondents,whenalljobswere reopenedfor bidding AUTOWAREHOUSERS, INC.Upon the above findings of fact, conclusions of law, andthe entire record in the cases, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER38A.Respondent Company, Auto Warehousers, Inc.,Oklahoma City, Oklahoma, and Arlington, Texas, itsofficers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Maintainingand enforcing at the Arlington, Texas,terminal, the collective-bargaining provisions with Respon-dent Union, Teamsters, Local No. 47, which accord unionstewardssupersemority with respect to terms and condi-tions of employment other than layoff and recall.(b)DiscriminatingagainstJames R. Skains, Roy L.Patndge, B. G. Isabell, and George Gaddy, or any otheremployee at the Arlington, Texas,terminal,in the assign-ment of overtime, and/or in its job bidding procedures, orany other term and condition of employment other thanlayoff and recall, by according top seniority to unionstewardsin the assignmentof such terms and conditions ofemployment where union stewards do not in fact have topseniority in terms of length of employment.(c)In any like or related manner interfering with,restraining,or coercing employees in the exercise of theirrights protected by Section 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a) Jointly and severally with Respondent Union makewhole the above-namedemployees for any loss of earningsthey may have suffered as a result of the discriminationagainst them, in the manner set forth in the section of thisDecision entitled "The Remedy."(b) Repost the job assignments among the yard employ-ees at theArlington, Texas, terminal, and allow renewedbidding thereon without the application of supersemorityfor the steward.(c)Preserve and, upon request, make available to theBoard or its agents all payroll records, social securitypayment records, timecards, personnel records and reports,and all other records necessary to analyze the amount ofbackpay due under the terms of this recommended Order.(d) Post at its Arlington, Texas, terminal and facilitiescopies of the attached notices marked "Appendix A" and"Appendix B."39 Copies of said notices, on forms providedby theRegionalDirector for Region 16, after being dulysigned respectively by Respondent Company's and Re-spondentUnion's representatives, shall be posted byRespondent Company immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices to38 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommendedOrderherein shall,as provided in Sec 102 48of the Rules and Regulations,be adoptedby theBoard and become itsfindings, conclusions,and Order,and all objections thereto shall be deemedwaived for all purposes635employees are customarily posted. Reasonable steps shallbe taken by Respondent Company to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order, whatsteps RespondentCompany has taken to comply herewith.B.Respondent Union, Teamsters, Local No. 47, itsofficers, agents, and representatives, shall:1.Cease and desist from:(a)Maintaining and enforcing at the Arlington, Texas,terminal, the collective-bargaining provisions with Respon-dent Company which accord union stewards supersenioritywith respect to terms and conditions of employment otherthan layoff and recall.(b) Causing or attempting to cause Respondent Companyat the Arlington, Texas, terminal, to discriminate againstemployees in violation of Section 8(a)(3) of the Act.(c) In any like or related manner restraining or coercingemployees of Respondent Company in the exercise of theirrights protected by Section 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Jointly and severally with Respondent Companymake whole James R. Skams, Roy L. Patridge, B. G.Isabell, and George Gaddy for any loss of earnings theymay have suffered by reason of the discrimination againstthem, as set forth in the section of this Decision entitled"The Remedy."(b)Notify Respondent Company, in writing, that it hasno objection to reposting the job assignments among theyard employees and allow renewed bidding thereon withoutthe application of supersemority for the steward.(c)Post at its offices and meeting halls used by orfrequented by its members and employees it represents atRespondent Company's Arlington, Texas, terminal andfacilities, copies of the attached notices marked "AppendixA" and "Appendix B."40 Copies of said notices, on formsprovided by the Regional Director for Region 16, shall beposted by Respondent Union after being duly signed byRespondent Company's and Respondent Union's represen-tatives, respectively, immediately upon receipt thereof.These notices shall bemaintainedby Respondent Unionfor 60 consecutive days after posting, in conspicuous places,including all where notices to members and employees arecustomarily posted. Reasonable steps shall be taken byRespondent Union to insure that said notices are notaltered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 16, inwriting,within 20 days from the date of this Order, whatstepsRespondent Union has taken to comply herewith.39 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the wordsin thenotice reading "Posted byOrder of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the UnitedStatesCourt of Appeals Enforcing an Order ofthe National Labor Relations Board."40 See fn39,supra